428 F.2d 1217
Willie Eugene CRAWFORD, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 28969 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 31, 1970, Rehearing Denied Sept. 9, 1970.

Eugene R. Lyerly, Kilgore & Kilgore, Dallas, Tex., for appellant.
Crawford C. Martin, Atty. Gen., of Texas, Howard Fender, Asst. Atty. Gen., Austin, Tex., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JOHN R. BROWN, Chief Judge, MORGAN and INGRAHAM, Circuit judges.
PER CURIAM:


1
This is an appeal1 by a state prisoner from denial by the district court of his petition for habeas corpus.  Following a full hearing, the district court made full and complete findings of fact and concluded that appellant had failed to establish any basis for a collateral attack on his judgment of conviction and sentence by the state court.  These findings cannot be said to be clearly erroneous in light of the support for them found both at the district court trial and the state record.

The judgment is

2
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I